Citation Nr: 0615166	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-27 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability manifested 
by dizziness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to April 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that rating decision, the RO denied 
service connection for tinnitus (claimed as a ringing noise) 
and also denied service connection for dizziness in the head.  
The veteran filed a timely notice of disagreement, and a 
Decision Review Officer issued a statement of the case (SOC) 
in June 2004.  In July 2004, the veteran filed his VA Form 9, 
Appeal to Board of Veterans' Appeals, in which he stated that 
he is only appealing the issue of service connection for 
dizziness in the head.  

A substantive appeal must be filed within 60 days from the 
date that the RO mails the SOC or within the remainder of the 
1-year period from the date of mailing of the notification of 
the RO's decision being appealed.  38 C.F.R. § 20.302 (2005).  
There is no indication that the veteran filed any statement 
or correspondence within the allowed time limits that may be 
construed as a substantive appeal as to the denial of service 
connection for tinnitus (claimed as a ringing noise), and 
that issue is not before the Board.  See Archbold v. Brown, 9 
Vet. App. 124 (1996) (a notice of disagreement initiates 
appellate review in VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of substantive appeal after statement of 
the case is issued).  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in October 2005.  Although 
tinnitus was mentioned as an issue, the veteran provided no 
testimony concerning tinnitus, nor did he indicate that he is 
seeking to reopen that claim.  




FINDING OF FACT

There is no competent evidence that relates any disability 
manifested by dizziness to complaints of dizziness in service 
or to any other incident of service.  


CONCLUSION OF LAW

Disability manifested by dizziness was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a letter dated in October 2003, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, in a letter dated in June 2004, the RO 
requested that the veteran identify any evidence or 
information he thought would support his claim, and at that 
time, the RO specifically requested that the veteran submit 
to VA any such information in his possession.  

The original rating decision on appeal was in March 2004.  
Notice fully complying with all the provisions of the VCAA 
was not provided to the veteran until June 2004.  Therefore, 
the veteran did not receive proper VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of complete pre-decision notice is 
not prejudicial to the veteran.  VCAA notice was provided by 
the RO prior to transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Further, the 
veteran has not alleged prejudicial error that had an affect 
on the essential fairness of the March 2004 adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (reversed 
on other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO obtained the veteran's service medical records, all 
available private medical records identified by the veteran 
and, in addition, has obtained the veteran's VA treatment 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

The Board finds that, with no competent evidence of 
disability manifested by dizziness at separation from service 
or for decades thereafter and no competent evidence that 
suggests any contended relationship of any current dizziness 
to service, there is no duty to provide an examination or 
medical opinion.  Id.; see also Wells v. Principi, 326 1381 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131.  The United States Court of 
Appeals for the Federal Circuit (Court) has held that 38 
U.S.C.A. §§ 1110, 1131 provide compensation for disability 
incurred during wartime and peacetime service and a 
presumption of soundness upon entrance into service, except 
as to disorders noted at that time, under 38 U.S.C.A. 
§§ 1111, 1132.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

For the purposes of 38 U.S.C.A. § 1131, which applies to 
service during other than a period of war, every person 
employed in active service for six months or more shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
diseases or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132 (West 2002).  

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent in Wagner and applies to claims that were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.  Under the 
regulation, the veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  70 Fed. Reg. 23029, 
May 4, 2005 (to be codified at 38 C.F.R. § 3.304(b)).  

Analysis

In this case, at the veteran's service entrance examination 
in March 1955 he denied a history of dizziness or fainting 
spells, and on examination, neurologic clinical evaluation 
was normal.  Service medical records show that the veteran 
was seen in July 1955 with complaints of dizzy spells.  In 
September 1955, the veteran reported he was dizzy in the 
morning on arising and complained of dizziness for the past 
two months.  The diagnosis was orthostatic hypotension, and 
the examiner recommended that the veteran arise slowly.  A 
record dated in November 1955 shows an entry of dizziness 
without neuro fundus.  In September 1957, the veteran's 
complaints included dizziness, especially over the right 
side, for the past four years.  The impression after 
examination was consider possible Meniere's disease.  At the 
veteran's service separation examination in February 1958, 
the veteran answered no to the question of whether he had 
ever had or now had dizziness or fainting spells.  On 
examination, neurologic clinical evaluation was normal.  

In conjunction with the veteran's claim, the RO obtained 
private medical records identified by the veteran.  Those 
records show treatment for multiple medical problems 
including gastritis, gastroesophageal reflux disease, chronic 
obstructive pulmonary disease, anorexia, and chronic 
diarrhea, but none of these records notes any complaint, 
finding, or diagnosis related to dizziness.  The RO obtained 
VA medical records dated from November 2000 to August 2003, 
which also show treatment for various medical problems.  
While the veteran complained of occasional dizziness when 
seen for an annual physical examination in July 2003, his VA 
primary care provider stated that the veteran's head was 
normal, and he found no neurological abnormalities.  

At the October 2005 hearing, the veteran testified that he 
recalled feeling dizzy when he climbed a tree when he was 
young.  He testified that he did not have any head injury in 
service, but he just started feeling dizzy some time in 
service.  He testified that when he left service in 1958, his 
condition was the same.  He testified that now if he reaches 
down and comes back up too quickly, he feels dizzy.  The 
veteran testified that since service he had never seen a 
doctor about this condition.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Although history reported by the veteran during service 
suggests that he may have experienced dizziness before 
service, his history alone does not demonstrate that any 
disability manifested by dizziness clearly and unmistakably 
existed prior to service, and the Board will consider the 
veteran to have been sound at service entrance.  While the 
veteran's service medical records do show complaints of 
dizziness at various times during service, they include no 
assessment or diagnosis of a chronic disability manifested by 
dizziness, and at separation from service, neurologic 
evaluation was normal.  The veteran states that his condition 
continued about the same after service but acknowledges that 
at no time after service did he seek medical treatment for 
dizziness.  The absence of post-service treatment records 
showing complaint, treatment, or diagnosis relating to 
dizziness for decades after service is significant evidence 
against the claim.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Further, and most important, 
there is no medical evidence that links any current 
disability manifested by dizziness to symptoms mentioned in 
the service medical records and which the veteran states have 
continued to the present.  

The Board has considered the veteran's testimony that he has 
had dizziness since service, but such does not serve as 
competent evidence of a relationship between any current 
disability manifested by dizziness and service.  In this 
regard, the Board notes that the record does not show, nor 
does the veteran contend, that he or has specialized 
education, training, or experience that would qualify him to 
provide a medical opinion.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and this veteran's opinion that any current 
disability manifested by dizziness is causally linked to 
symptoms of dizziness that were present in service is 
therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In view of the foregoing, the Board finds there is no 
competent evidence that relates any current disability 
manifested by dizziness to complaints to dizziness in service 
or any other incident of service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application, and the claim for service 
connection for disability manifested by dizziness must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for disability manifested by dizziness is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


